MEMORANDUM**
Raul Negrete appeals his guilty-plea conviction and 108-month sentence for conspiring to aid and abet the manufacture of methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 18 U.S.C. § 2.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Negrete has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Negrete has not filed a pro se supplemental brief. The government has filed a motion to dismiss, based on an appeal waiver provision in Negrete’s plea agreement.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and, in light of the valid appeal waiver, the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.